                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

MICHAEL POSTAWKO, et. al.,                         )
                                                   )
                      Plaintiffs,                  )
                                                   )
v.
                                                   )     CASE NO. 2:16-CV-04219-NKL
MISSOURI DEPARTMENT OF                             )
CORRECTIONS, et al.,                               )
                                                   )
                      Defendants.                  )
                                                   )
                                                   )

 CERTIFICATE OF SERVICE FOR THE STATE’S RESPONSES AND OBJECTIONS
      TO PLAINTIFFS’ FOURTH SET OF REQUESTS FOR PRODUCTION

       Defendants Missouri Department of Corrections (“MDOC”), Anne L. Precythe

(“Precythe”), and Corizon, LLC (“Corizon,” and, collectively with MDOC and Precythe, the

“State”), by and through their undersigned counsel, hereby certify that the State’s Responses and

Objections to Plaintiffs’ Fourth Set of Requests for Production were served via electronic mail

on this the 16th day of September, 2019, to the following:


        Anthony E. Rothert                             Megan G. Crane
        Gillian R. Wilcox                              Amy E. Breihan
        Jessie Steffan                                 MACARTHUR JUSTICE CENTER AT ST.
        Omri E. Praiss                                 LOUIS
        AMERICAN CIVIL LIBERTIES UNION OF              3115 South Grand Blvd.
        MISSOURI FOUNDATION                            Suite 300
        906 Olive Street                               St. Louis, Missouri 63118
        Suite 1130                                     Telephone: (314) 254-8541
        St. Louis, Missouri                            megan.crane@macarthurjustice.org
        Telephone: (314) 652-3114                      amy.breihan@macarthurjustice.org
        Facsimile: (314) 652-3112
        trothert@aclu-mo.org
        gwilcox@aclu-mo.org
        jsteffan@aclu-mo.org
        opraiss@aclu-mo.org




         Case 2:16-cv-04219-NKL Document 378 Filed 09/16/19 Page 1 of 4
       Meghan C. Cleary
       Amelia Igo Pelly Frenkel
       Anastasia McLetchie Pastan
       Elizabeth Lynn Henthorne
       WILKINSON WALSH & ESKOVITZ
       11601 Wilshire Boulevard
       Suite 600
       Los Angeles, California 90025
       Telephone: (424) 291-9669
       Facsimile: (202) 847-4005
       mcleary@wilkinsonwalsh.com
       afrenkel@wilkinsonwalsh.com
       apastan@wilkinsonwalsh.com
       bhenthorne@wilkinsonwalsh.com

       Attorneys for Plaintiffs


      Dated: September 16, 2019.

                                         /s/ William R. Lunsford
                                         William R. Lunsford
                                         One of the Attorneys for Defendant Corizon,
                                         LLC

William R. Lunsford
Matthew B. Reeves
MAYNARD, COOPER & GALE, P.C.
655 Gallatin Street
Huntsville, Alabama 35801
Telephone: (256) 551-0171
Facsimile: (256) 512-0119
blunsford@maynardcooper.com
mreeves@maynardcooper.com

Dwight A. Vermette
ECKENRODE-MAUPIN
11477 Olde Cabin Road
Suite 110
St. Louis, Missouri 63141
Telephone: (314) 726-6670
Facsimile: (314) 726-2106
dav@eckenrode-law.com




        Case 2:16-cv-04219-NKL Document 378 Filed 09/16/19 Page 2 of 4
                                        /s/ Jennifer Baumann
                                        Jennifer Baumann
                                        One of the Attorneys for Defendants
                                        Missouri Department of Corrections and
                                        Anne L. Precythe

John W. Taylor
Jennifer Baumann
OFFICE OF THE ATTORNEY GENERAL
815 Olive Street
St. Louis, Missouri 63101
Telephone: (314) 340-7861
Facsimile: (314) 340-7029
john.taylor@ago.mo.gov
Jennifer.baumann@ago.mo.gov




       Case 2:16-cv-04219-NKL Document 378 Filed 09/16/19 Page 3 of 4
                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served upon all attorneys of record
in this matter, including without limitation the following via this Court’s CM/ECF system on this
the 16th day of September, 2019:

        Anthony E. Rothert                           Meghan C. Cleary
        Gillian R. Wilcox                            Amelia Igo Pelly Frenkel
        Jessie Steffan                               Anastasia McLetchie Pastan
        Omri E. Praiss                               Elizabeth Lynn Henthorne
        AMERICAN CIVIL LIBERTIES UNION OF            WILKINSON WALSH & ESKOVITZ
        MISSOURI FOUNDATION                          11601 Wilshire Boulevard
        906 Olive Street                             Suite 600
        Suite 1130                                   Los Angeles, California 90025
        St. Louis, Missouri                          Telephone: (424) 291-9669
        Telephone: (314) 652-3114                    Facsimile: (202) 847-4005
        Facsimile: (314) 652-3112                    mcleary@wilkinsonwalsh.com
        trothert@aclu-mo.org                         afrenkel@wilkinsonwalsh.com
        gwilcox@aclu-mo.org                          apastan@wilkinsonwalsh.com
        jsteffan@aclu-mo.org                         bhenthorne@wilkinsonwalsh.com
        opraiss@aclu-mo.org
                                                     Attorneys for Plaintiffs
        Megan G. Crane
        Amy E. Breihan
        MACARTHUR JUSTICE CENTER AT ST.
        LOUIS
        3115 South Grand Blvd.
        Suite 300
        St. Louis, Missouri 63118
        Telephone: (314) 254-8541
        megan.crane@macarthurjustice.org
        amy.breihan@macarthurjustice.org


                                                    /s/ William R. Lunsford
                                                    Of Counsel




         Case 2:16-cv-04219-NKL Document 378 Filed 09/16/19 Page 4 of 4
